IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GLENN AND WENDY DIEHL, H/W AND              : No. 565 MAL 2016
DANIEL AND SUSAN SCOTT, H/W AND             :
GAYATHRI AND SRIRAM KRISHNAN,               :
H/W AND RASHMI RADHAKRISHNAN                : Petition for Allowance of Appeal from
AND LISA PARVISKHAN AND JOSEPH              : the Order of the Superior Court
AND ANN WORRELL, H/W                        :
                                            :
                                            :
             v.                             :
                                            :
                                            :
THE CUTLER GROUP, INC.                      :
                                            :
                                            :
PETITION OF: JOSEPH AND ANN                 :
WORRELL, H/W                                :


                                       ORDER



PER CURIAM

     AND NOW, this 24th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.